Broyles, C. J.
The motion for a new trial contained, only the usual general grounds. The evidence, while circumstantial, was sufficient to exclude every reasonable hypothesis save that of the defendant’s guilt, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

E. M. Price, Joseph Law, for plaintiff in error,
cited: Ga. App.: 14/598; 16/291; 21/655; 23/144; 23/785.
A. L. Franklin, solicitor-general, John M. Graham, contra,
cited: Ga. App.: 21/493 (1) 21/49 (Cole v. State).